No. 95-3437


CAPITOL INDEMNITY CORPORATION        *
                                     *
     Plaintiff - Appellee            *
                                     *   Appeal from the United States
     vs.                             *   District Court for the
                                     *   District of Minnesota
JOHN E. MATICH, doing business       *
as Wagon Wheel Saloon                *         [UNPUBLISHED]
                                     *
     Defendant                       *
                                     *
TORY SJODIN                          *
                                     *
     Movant - Appellant              *




                                 No. 95-3475



CAPITOL INDEMNITY CORPORATION        *
                                     *
     Plaintiff - Appellee            *
                                     *   Appeal from the United States
     vs.                             *   District Court for the
                                     *   District of Minnesota
JOHN E. MATICH, doing business       *
as Wagon Wheel Saloon                *
                                     *
     Defendant - Appellant           *
                                     *
MINNESOTA JOINT UNDERWRITERS         *
ASSOCIATION                          *
                                     *
     Intervenor - Appellant          *
                                     *
                         Submitted:    June 10, 1996

                            Filed:    July 5, 1996


Before BEAM and HEANEY, Circuit Judges, and BOGUE,* Senior      District
Judge.



PER CURIAM.
     John Matich (Matich) appeals the district court's1 order denying
his motion to vacate a default judgment granted against him and in favor
of Capitol Indemnity Corporation (Capitol).     Capitol had filed a
declaratory judgment action urging its comprehensive general liability
policy issued to Matich did not provide coverage for an action brought
against Matich by Troy Sjodin (Sjodin).     Sjodin and the Minnesota Joint
Underwriting Association (MJUA) appeal the district court's order
denying their motions to vacate and motions to intervene.     In denying
all motions to vacate the default, the district court found no
likelihood of success on the merits because an assault and battery
exclusion precludes coverage.
     Having reviewed the parties' briefs and submissions, we conclude
the finding of the district court on the issue of coverage was correct.
Accordingly, based upon the well-reasoned opinion of the district court,
we affirm.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     *
      The HONORABLE ANDREW W. BOGUE, Senior United States
District Judge for the Western Division of the District of South
Dakota, sitting by designation.
     1
      The Honorable Donald A. Alsop, United States District Court
Judge for the District of Minnesota.

                                       2